 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDColumbia Steel Casting Co., Inc. and Scott L.Myers/Charles A. Van Allen, Petitioners, andInternational Association of Machinists andAerospace Workers, District Lodge No. 24.Case 36-RD-1203March 31, 1988DECISION AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in and objections to an election held Sep-tember 1, 1987, and the hearing officer's report rec-ommending disposition of them. The election wasconducted pursuant to a Stipulated Election Agree-ment. The tally of ballots shows 9 for and 4 againstthe Union, with 21 challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs filed by the Union andthe Employer, and has adopted the hearing offi-cer's findings' and recommendations2 as modifiedbelow.The hearing officer overruled the challenge tothe ballot of Alton Beasley. The Employer excepts,contending that Beasley retired and thereby aban-doned his job with Columbia Steel. We find meritin this exception.About March 18, 1987,3 a strike commenced atthe Employer's facility. The strike was still inprogress as of the date of the hearing in thismatter. Prior to the commencement of the strike,Alton Beasley, an employee with 18 years seniori-ty, inquired of the applicable pension plan adminis-trators about his retirement options and about whatincome might be available to him in the event astrike materialized. On March 4, Beasley filed anapplication for pension benefits. About April 11,Beasley notified the plan administrator of his selec-tion of an option under the retirement plan and in-dicated he had retired as of April 1. In June, Beas-ley received his first retirement benefits, coveringThe Union has excepted to some of the hearing officer's credibilityfindings. The Board's established policy is not to overrule a hearing offi-cer's credibility resolutions unless the clear preponderance of all the rele-vant evidence convinces us that they are incorrect. Stretch-Tex Co, 118NLRB 1359, 1361 (1957) We find no basis for reversing the findings.We modify the hearing officer's report to reflect that the correct namefor the Employer's vice president and general manager is James T Broth-gan. In addition, we correct the hearing officer's frequent reference to"shop superintendent James" to read "machine shop supervisor GeneSmith" The corrections in no way affect our conclusions in this case.2 In the absence of exceptions, we adopt, pro forma, the hearing offi-cer's recommendations to overrule the Union's objections in their entire-ty; to overrule the challenges to the ballots of Keith Michaels, Jim Un-derwood, Waylon Smith, and Richard Kraner; and to sustain the chal-lenge to the ballot of Jerry Chancey'All dates are in 1987,the month of May. As of the hearing in this case,Beasley was still drawing retirement benefits.Nonetheless, Beasley supported the union strikeand engaged in strike-related activities, includingcarrying picket signs. Beasley testified that he ap-plied for retirement benefits to support his familyduring the strike. He further testified that as ofSeptember 1 he was still interested in resuming hisemployment with the Employer, subject to theUnion's approval. In addition, Beasley stated that,prior to accepting any retirement benefits, he veri-fied with the pension plan administrators that hecould return to work at a later time, cancel his col-lection of benefits, and resume receipt of them on asubsequent retirement.We agree with the Employer that Beasley wasnot eligible to vote. As the Board stated in Belt Su-permarket, 260 NLRB 118 (1982): "[R]etirementstatus is inconsistent with continued interest in em-ployment with the Employer. When an employeeretires he severs his employment with his employ-er." The Board noted that in a strike situation thereis the possibility that a retired employee may applyfor reinstatement to active status after the strikeends. Notwithstanding that an employer may actfavorably on that application, the Board noted thatthe retired individual, on rehire, is to be treated asa new employee for election eligibility purposes.As further noted in Belt Supermarket, a retired indi-vidual engaged in picket line activities•activitiesin which any member of the general public is freeto engage•does not alter the conclusion that, byretiring, the individual has quit his active employ-ment with his employer. Id. at 119. We thereforeconclude that because Beasley was in retirementstatus on the day of the election he was ineligibleto vote. We find Beasley's actual status on the dateof the election to be determinative here; not hissubjective intent to terminate his retirement and at-tempt to return to work for the Employer at somelater date.4 Accordingly, we sustain the Employ-er's challenge to Beasley's ballot.By comparison, we find no merit in the Employ-er's exceptions to the hearing officer's recommen-dation that the challenge to Kenneth Scott's ballotbe overruled. Scott, an employee for 18 years,went on strike March 18. About June, he appliedfor social security disability retirement benefits. Hisclaim, however, was denied by the Social SecurityAdministration in July. Scott thereafter appealedthat decision and, as required, sought further medi-4 Consistent with this approach, the Board has relied on the actualstatus of employees working as of the election date to find them eligible,irrespective of evidence that they may have had plans to quit or retireafter the election. See Radio Free Europe, 262 NLRB 549, 551 (1982),Plymouth Towing Co , 178 NLRB 651 (1969).288 NLRB No. 40 COLUMBIA STEEL CASTING CO.307cal opinions. As of the date of the election, thestatus of Scott's application for disability benefitswas that it had been denied. Also as of that date,there is no evidence that Scott had abandoned anyinterest in returning to work for the Employer. Itwas not until October or November that Scott'sdisability claim was granted, retroactive to Septem-ber 1. Thus, the critical difference between Scottand Beasley is that Scott, as of election day, was acurrent, striking employee who had not yet sev-ered his employment relationship with his Employ-er.5 Accordingly, we agree with the hearing offi-cer that Scott was eligible to vote.Accordingly, as the challenges to ballots havebeen overruled in a sufficient number to affect theresults of the election, we shall direct the Regional5 Social Security's retroactive granting of Scott's disability claimscannot alter the fact that as of the date of the election, he was still anemployee of the Employer.Director to open and count those ballots, to issue arevised tally of ballots, and to issue the appropriatecertification.DIRECTIONIt is directed that the Regional Director, within10 days from the date of this decision, open andcount the ballots cast by Mark Anderson, GregAdkinson, James Griffin, Rodney Burkett, JamesNeddo, Howard Cox, Roger Babb, Monty Hannen,Gary Biazzo, Paul Levine, Martin Sabrowski,Mark Haagenson, Kevin Flowers, Harold Perkins,Keith Michaels, Waylon Smith, Jim Underwood,Richard Kraner, and Kenneth Scott, and prepareand serve on the parties a revised tally of ballots.Thereafter, the Regional Director shall issue theappropriate certification.IT IS FURTHER DIRECTED that this proceeding isremanded to the Regional Director for taking ac-tions consistent with this Decision and Direction.